Citation Nr: 1100315	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-50 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gastric resection.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1946 to October 
1947, and from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied, in part, entitlement to an evaluation in 
excess of 40 percent for residuals of a gastric resection.  

The Board notes that the Veteran also filed a notice of 
disagreement with the portion of the July 2009 rating decision 
which denied entitlement to service connection for tinnitus.  
However, in a December 2009 rating decision, the RO granted 
service connection for tinnitus.  As this represents a full grant 
of the benefits sought, the claim is therefore not on appeal at 
this time.

The Veteran was afforded a Board hearing, held by the 
undersigned, in August 2010.  A copy of the hearing transcript 
has been associated with the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran has claimed that his currently service-
connected residuals of a gastric resection are more severe than 
contemplated by his current rating of 40 percent.

As noted above, the Veteran was afforded a Board hearing in 
August 2010.  During the hearing, he testified that he had 
received recent treatment for his claimed disorder, from the Gene 
Taylor VA Outpatient Clinic in Mount Vernon, Missouri, which had 
not been associated with the record.  The Veteran further 
testified that these records illustrate a worsening of his 
disability.  See Transcript, pgs. 2, 5.  

Although the Board held the record open for a period of 60 days 
from the date of the hearing to permit the Veteran to submit any 
additional documentary evidence including any recent VA treatment 
records, the law provides that where VA has constructive and 
actual knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the adjudicators 
but had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  On 
remand, all current VA medical records, from July 2009 (the date 
of the Veteran's most recent VA treatment records in the  claims 
folder) through the present, should be obtained from the VA 
Outpatient Clinic in Mount Vernon, Missouri, to the extent 
available.  Id.  

At the personal hearing, the Veteran also testified that he had 
not submitted a blood sample for laboratory testing in order to 
determine whether he suffered from hypoglycemia and/or anemia 
associated with his currently service-connected disorder.  He 
also testified that his symptoms had worsened since his most 
recent VA examination, and that he had lost 18 pounds.  See 
Transcript, pgs. 3,6.  The Board notes that VA's "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current level 
of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  

In this case, the presence of anemia and/or hypoglycemia are 
important factors which must be considered in the analysis of the 
Veteran's claim.  However, the most recent VA examination did not 
include a complete blood analysis. Therefore, if VA outpatient 
records or private records (if submitted by the Veteran) 
fail to demonstrate laboratory testing for either anemia 
or hypoglycemia, the Veteran's must be afforded a current, 
complete VA examination which provides findings that are 
consistent with applicable rating criteria, to include full 
laboratory testing.  The medical examination must consider the 
records of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should associate with the 
Veteran's claims folder any treatment 
records dated from July 2009 to the 
present from the VA Outpatient Clinic in 
Mount Vernon, Missouri.  If the records 
are not available, or if the search for 
the records yields a negative result, that 
fact should be clearly documented in the 
claims file.  

2.  Following the procurement of the VA 
records noted in the first paragraph, 
and following the submission of private 
medical records, if any, the RO/AMC must 
determine whether the additional records 
contain current laboratory testing in order 
to assess whether the Veteran currently 
suffers from either anemia or hypoglycemia.  
If not, schedule the Veteran for a VA 
examination to reassess the severity of his 
service-connected residuals of a gastric 
resection.  All diagnostic testing and 
evaluation needed to make this 
determination should be performed.  The 
examiner must indicate all symptoms and 
manifestations attributable to this 
condition, specifying the extent of weight 
loss with malnutrition, if any, anemia 
and/or hypoglycemia (following a blood 
analysis), and any other gastrointestinal 
symptoms, to include nausea, sweating, 
circulatory disturbance after meals, and 
/or diarrhea. 

The examiner should also provide an opinion 
concerning the impact of the disability on 
the Veteran's ability to work to include 
whether the Veteran is unemployable because 
of his disability.

The supporting rationale for all opinions 
expressed must be provided.

If possible, schedule this examination 
at the VA Outpatient Clinic in Mount 
Vernon, Missouri.

3.  Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



